orienDETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment dated 12/13/2021 has been entered – Claims 1, 2, 4-9, 11, and 13-16 are amended & Claims 10 and 12 are cancelled. Claims 1-9, 11, and 13-20 remain pending in the application. 

The objection to the drawings as set forth in the Non-Final Office Action mailed 09/14/2021 is overcome by Applicant’s amendment. 

The objection to Claims 6 and 8 as set forth in the Non-Final Office Action mailed 09/14/2021 is overcome by Applicant’s amendment.

The rejection of Claims 9-13 under 35 U.S.C. 112(b) as being indefinite as set forth in the Non-Final Office Action mailed 09/14/2021 is overcome by Applicant’s amendment. However, it is noted that Applicant’s amendment necessitated new grounds of rejection over Claim 11 which is outlined in greater detail below. 

The rejections of Claims 1, 4-7, and 17-20 under 35 U.S.C. 103 as being unpatentable over Andersson et al. (EP 2,757,869 B1) in view of Lohre et al. (US 2017/0208752 A1), Claims 2-3 under 35 U.S.C. 103 as being unpatentable over Andersson and Lohre and further in view of LyondellBasell (Hostalen ACP 7740 F2 Product Details - 2016), Claims 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Andersson and Lohre and further in view of BASF ("Plastic Additives for Agricultural Plastics" - 2016), and Claims 14-16 under 35 U.S.C. 103 as being unpatentable over Andersson and Lohre and further in view of Akira et al. (JP maintained and are revised only to reflect Applicant’s amended claim language.

The provisional rejection of Claims 1 and 6 are on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2 of copending Application No. 16/066,140 in view of IDS reference Andersson et al. (EP 2,757,869 B1) as set forth in the Non-Final Office Action mailed 09/14/2021 is herein maintained. 
 
Response to Arguments
Applicant’s arguments on Pages 6-9 of the response dated 12/13/2021 with respect to the rejections under 35 USC 103 as set forth in the previous Office Action have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Pages 7-8 of the reply that Andersson discloses that the strips of film can comprise light-reflecting pigments while Lohre teaches SiO2 included in polyester films for the purpose of light scattering. Applicant argues “it is commonly known that light scattering and light reflected are distinct from each other and are not interchangeable…” and therefore Applicant concludes that there is no rationale to include the SiO2 light scattering particles disclosed in Lohre in the film of Andersson because Andersson does not disclose that light scattering is desired.
Examiner’s Response – The Examiner respectfully disagrees. Applicant has not provided a citation for the above statement and for the definitions which are used to support the finding that the two are not interchangeable. It is noted that arguments of counsel cannot take the place of factually supported objective evidence. See MPEP § 2145. The Examiner cites the following evidence of Harris et al. (provided 
Examiner’s Response – Furthermore, it is noted that Andersson suggests that the film material may comprise any material that gives the greenhouse screen desirable properties (see [0049]). In the analogous art of films for use in greenhouse screens, Lohre suggests that greenhouse installations including films having light scattering properties arising from the addition of SiO2 light scattering particles have the benefit of cooling during the day, reduced heat loss at night, and uniform distribution of light within the space which enables effective lighting of all plants/parts of the plants (see Abstract & [0060]-[0062]). Accordingly, it also would have been obvious to modify the films of Andersson by including SiO2 light scattering particles for the benefits suggested by Lohre. 
Applicant’s Argument – Applicant argues on Page 8 of the reply that Andersson discloses that the base layer of the film can be made of a long list of materials including polyesters (see [0056]) and all working examples include polyester. Applicant also argues that Lohre discloses a polyester film. Applicant concludes that one of ordinary skill in the art would not specifically select the base layer in Andersson to be polyethylene if SiO2 are to be added.  
Examiner’s Response – The Examiner respectfully disagrees. The invention of the prior art is not limited to or defined by only those embodiments disclosed in the 
Applicant’s Argument – Applicant argues on Pages 8-9 of the reply that Lohre discloses a comparative example (CE1) wherein the polyester films contains about twice the amount of SiO2 particles as used in Examples 1-5 (i.e. about 3 wt% instead of 1.5 wt%) and suggests that Lohre discloses that increasing the amount of SiO2 from 1.5 wt% to 3 wt% provides a film that easily tears and has a transparency, clarity, haze, and scattering factor outside of the requirements of Lohre. Accordingly, Applicant concludes that one of ordinary skill in the art would not arrive at a film comprising 2.0-4.0 wt% SiO2 as recited in Claim 1 in view of Andersson and Lohre. 
Examiner’s Response – First, the Examiner reiterates that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See MPEP § 2123. Lohre 2. It appears that Example 2 of Table 1 has a transparency bow of 1.5% while CE1 has a transparency bow of 3% which is not considered pertinent to the rejection of record or the claims as currently presented. For at least the above reasons, this argument is not found persuasive. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 11 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Regarding Claim 11, the claim as currently amended recites a greenhouse screen “characterized in that the Hindered-Amine Light Stabilizer is complemented by a phosphorus-based Flame Retardant (FR)” which is not regarded to find support in the specification as originally filed. The Examiner notes that a phosphorus-based flame retardant is recited only in the context of complementing the specific HALS UV stabilizer Flamestab™ NOR 116 (see Pg. 10, lines 25-26). Accordingly, there is not support for the scope of the claim as currently presented wherein a film comprising any HALS-type UV stabilizer is complemented by a phosphorus-based flame retardant.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 11, the claim currently recites “the greenhouse screen according to Claim 10” but Claim 10 is cancelled. Accordingly, the structure of a screen according to the instant claim is unclear. For purposes of examination herein, it will be assumed that Claim 11 depends instead from Claim 8. 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1, 4-7, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Andersson et al. (EP 2,757,869 B1) in view of Lohre et al. (US 2017/0208752 A1).
Regarding Claim 1, Andersson teaches a greenhouse screen (see Fig. 1A) comprising strips of film material (11) that are interconnected by a yarn system of transverse threads (weft threads 13a + 13b) and longitudinal threads (warp threads 12) by means of warp knitting to form a continuous product (see [0038]-[0039]). Andersson also teaches that the strips are preferably 
Regarding the material of the film strips, Andersson teaches that the base layer of the strips may include a variety of polymers including polyethylene (see [0056]). Therefore, it would have been obvious to one of ordinary skill in pertinent art before the effective filing date of the claimed invention to form the film strips in the greenhouse screen of Andersson using a polyethylene base. Such a selection would have been a choice from a finite number of identified, predictable solution of a material useful in the film strips of the screen of Andersson and possessing the benefits taught by Andersson. Accordingly, one of ordinary skill in the art would have done so with a reasonable expectation of success in practicing the invention of Andersson. See MPEP § 2143 (E). 
Andersson suggests that the strips of film material may comprise additives such as light-reflecting pigments (see [0052]) but Andersson does not teach a greenhouse screen wherein the film strips include SiO2 particles. In the analogous art of films for use in greenhouse applications (see [0002]), Lohre teaches a thermoplastic film comprising 1-2.5 wt% SiO2 particles (based on the total weight of the film) having a preferred D50 of 5-7 µm for the purpose of light-scattering (see Abstract & [0021]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the greenhouse screen of Andersson using SiO2 particles having a D50 of 5-7 µm as the light-reflecting additive since Lohre suggests that they are suitable for such a purpose. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art. See MPEP § 2144.07. Likewise, it would have been obvious to of ordinary skill to include 1-2.5 wt% SiO2 particles as suggested by Lohre. Note that said range 2 particles based on the total weight of the film.

Regarding Claim 4, Andersson in view of Lohre teaches the greenhouse screen according to Claim 1 above. The combination does not explicitly teach the transparency of the film in said screen. However, the claimed property wherein the film has a transparency of at least 70% is deemed to flow naturally from the teachings of the prior art since Andersson in view of Lohre teaches an invention with a substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. The burden in on the Applicant to prove otherwise. See MPEP § 2112. 
Furthermore, Lohre teaches that films for greenhouse applications preferably have a transparency from 70-92% in order to offer a good balance between sun protection and optimum supply of light (see [0004]). Therefore, in the event it is determined greenhouse screen of the prior art does not inherently possess the claimed transparency, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the greenhouse screen such that the film has a transparency in the range disclosed by Lohre (which falls within the claimed range of at least 70%) in order to achieve the optimum balance of sun protection and light supply. 

Regarding Claim 5, Andersson in view of Lohre teaches the greenhouse screen according to Claim 1 above. The combination does not explicitly teach the haze of the film in said screen. However, the claimed property wherein the film has a haze of 50-75% is deemed to flow naturally from the teachings of the prior art since Andersson in view of Lohre teaches an invention with a substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. The burden in on the Applicant to prove otherwise. See MPEP § 2112. 


Regarding Claim 6, Andersson in view of Lohre teaches the greenhouse screen according to Claim 1 above. The combination does not explicitly teach the spreading factor (SF) of the film in said screen. However, the claimed property wherein the film has a SF between 1.5 and 7 (measured as transparency according to ASTM D 1003-61, Method A / transparency measured by Clarityport) is deemed to flow naturally from the teachings of the prior art since Andersson in view of Lohre teaches an invention with a substantially similar structure and chemical composition as the claimed invention. Products of identical structure and composition cannot have mutually exclusive properties. The burden in on the Applicant to prove otherwise. See MPEP § 2112. 
Furthermore, Lohre teaches that films for greenhouse applications preferably have a SF from 2.5-7 in order to achieve the ideal plant lighting conditions (see [0044]-[0045]). Therefore, in the event it is determined greenhouse screen of the prior art does not inherently possess the claimed haze, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to form the greenhouse screen such that the film has a transparency in the range disclosed by Lohre (which falls within the claimed range of 1.5-7) in order to achieve the optimum plant lighting. 

Regarding Claim 7, Andersson in view of Lohre teaches the greenhouse screen according to Claim 1 above wherein the film strips have a preferred thickness between 10-70 µm (see Andersson [0057]-[0058]) which encompasses the claimed range of “20-45 micrometers”. 

Regarding Claims 17-18, Andersson in view of Lohre teaches the greenhouse screen according to Claim 1 above. Andersson also teaches that the screen may comprise one or more strips of film material that have a width that is smaller than the distance between the longitudinal warp threads (see [0035). Likewise, Andersson teaches that such a structure enables a gap to be formed between said one or more adjacent strips of film material, said gap permitting ventilation through the screen (see [0036]). 

Regarding Claims 19-20, Andersson in view of Lohre teaches the greenhouse screen according to Claim 1 above. Andersson also teaches that in an embodiment of the greenhouse screen, all strips are of the inventive multilayer film material (see [0057]).  

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Andersson et al. (EP 2,757,869 B1) in view of Lohre et al. (US 2017/0208752 A1) as applied to Claim 1 above, and further in view of LyondellBasell (Hostalen ACP 7740 F2 Product Details - 2016)
Regarding Claims 2-3, Andersson in view of Lohre teaches the greenhouse screen according to Claim 1 above wherein the film is made of polyethylene but the prior art combination appears silent with respect to the specific chemical composition of said polyethylene. In the analogous art of polyethylene film materials, LyondellBasell teaches a resin Hostalen ACP 7740 F2 which is a high density polyethylene for use in films (such as for protective netting in the agriculture and building industry) having high tensile strength, high elongation at break, and low tendency to fibrillation (see Pg. 1). Therefore, it would have been 
As evidenced by LyondellBasell, Hostalen ACP 7740 F2 has a melt flow rate of 1.8 g/10 min at 190ºC/5.0 kg and 23 g/10 min at 190ºC/21.6 kg (see Pg. 2) which falls within the claimed ranges of 1.6-2.0 g/10 min at 190ºC/5.0 kg and 19-26 g/10 min at 190ºC/21.6 kg. Likewise, the HDPE has a density of 0.948 g/cm3 (see Pg. 2) which falls within the claimed range of 0.940-0.955 g/cm3 (ISO 1183-1). 

Claims 8-9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Andersson et al. (EP 2,757,869 B1) in view of Lohre et al. (US 2017/0208752 A1) as applied to Claim 1 above, and further in view of BASF ("Plastic Additives for Agricultural Plastics" - 2016).
Regarding Claims 8-9, Andersson in view of Lohre teaches the greenhouse screen according to Claim 1 above. Andersson suggests that the film strips may further comprise additives such as UV-stabilizers (see [0052]) but Andersson does not explicitly teach the use of a stabilizer according to the instant claims such as a Hindered-Amine Light Stabilizer (HALS). However, in the analogous art of additives for agricultural plastics, BASF teaches that Tinuvin® NOR® 371 is a high performance light stabilizer which ensures long-lasting protection against solar radiation and is highly resistant to agro-chemicals, even those with elemental sulfur (see Pg. 10). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before 
Note that Tinuvin® NOR® 371 is a HALS-type UV stabilizer as required by the instant claims (see BASF Pg. 9). 

	Regarding Claim 11, Andersson in view of Lohre and BASF teaches the greenhouse screen according to Claim 8 above. Andersson suggests that the film may further comprise flame-retardant materials or additives (see [0052]) but does not specifically suggest a phosphorus-based flame retardant. Lohre teaches that fires in greenhouses are a source of extensive economic damage and therefore films should exhibit reduced flammability (see [0005]). Likewise, suggests that if reduced-fire behavior is needed for a particular greenhouse application, it is favorable to include a flame retardant based on organophosphorus compounds in the film (see [0025]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the film of Andersson in view of Lohre and BASF by adding an organophosphorus (i.e. a phosphorus-based flame retardant) to the film for the benefit of reduced flammability and protection from significant economic damage as disclosed by Lohre. 

Regarding Claim 13, Andersson in view of Lohre and BASF teaches the greenhouse screen according to Claim 8 above. BASF teaches an exemplary plastic wherein the UV-stabilizer Tinuvin® NOR® 371 is included in a polyethylene film at a concentration of 0.7 wt% (see Pg. 10). Furthermore, Lohre suggests that UV stabilizers are useful in greenhouse films in . 

Claims 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Andersson et al. (EP 2,757,869 B1) in view of Lohre et al. (US 2017/0208752 A1) as applied to Claim 1 above, and further in view of Akira et al. (JP H10327684 A) and Hatfield (“Some of the Important Design Requirements of a Machine Direction Orientor Machine” - 2007). A machine translation of Akira is provided with the Office Action and is referred to herein for text citations. 
Regarding Claim 14, Andersson in view of Lohre teaches the greenhouse screen according to Claim 1 above but the combination does not explicitly teach the stretching the film in said screen. In the analogous art of agricultural fabrics comprising film strips integrated by a base fabric (see Abstract & Fig. 1), Akira teaches that the film strips are formed by cutting a film into narrow strips and uniaxially stretching the film (see [0021]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the film strips in the greenhouse screen of the prior art by stretching the film (once cut into strips) as suggested by Akira. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP 2143 § (A). Furthermore, in the art of plastic films, Hatfield teaches that it was known in the art at the effective filing date of the claimed invention that uniaxial stretching of a film (i.e. machine direction orientation of a film) imparts dramatic improvements in film properties such as optics, tensile strength, stiffness, and barrier (see Pg. 1). Therefore, it would have been obvious to employ the film stretching as suggested by Akira for the benefits disclosed by Hatfield. 


Regarding Claim 15, Andersson in view of Lohre teaches the greenhouse screen according to Claim 1 above but the combination does not explicitly teach the stretching the film in said screen. In the analogous art of agricultural fabrics comprising film strips integrated by a base fabric (see Abstract & Fig. 1), Akira teaches that the film strips are formed by cutting a film into narrow strips and uniaxially stretching the film (see [0021]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the film strips in the greenhouse screen of the prior art by stretching the film (once cut into strips) as suggested by Akira. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP 2143 § (A). Furthermore, in the art of plastic films, Hatfield teaches that it was known in the art at the effective filing date of the claimed invention that uniaxial stretching of a film (i.e. machine direction orientation of a film) imparts dramatic improvements in film properties such as optics, tensile strength, stiffness, and barrier (see Pg. 1). Therefore, it would have been obvious to employ the film stretching as suggested by Akira for the benefits disclosed by Hatfield. 

Regarding Claim 16, Andersson in view of Lohre teaches the greenhouse screen according to Claim 1 above but the combination does not explicitly teach the stretching the film in said screen. In the analogous art of agricultural fabrics comprising film strips integrated by a base fabric (see Abstract & Fig. 1), Akira teaches that the film strips are formed by uniaxially stretching the film at a ratio of 5.2 times (see [0021]). Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to form the film strips in the greenhouse screen of the prior art by uniaxially stretching the film in a ratio of 1:5.2 (which falls within the claimed range of 1:3 to 1:10) as suggested by Akira. Combining prior art elements according to known methods to yield predictable results is within the ambit of one of ordinary skill in the art. See MPEP 2143 § (A). Furthermore, in the art of plastic films, Hatfield teaches that it was known in the art at the effective filing date of the claimed invention that uniaxial stretching of a film (i.e. machine direction orientation of a film) imparts dramatic improvements in film properties such as optics, tensile strength, stiffness, and barrier (see Pg. 1). Therefore, it would have been obvious to employ the film stretching as suggested by Akira for the benefits disclosed by Hatfield. 










Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 

Claims 1 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-2 of copending Application No. 16/066,140 in view of IDS reference Andersson et al. (EP 2,757,869 B1). 
Regarding Claim 1 of the instant application, Claim 1 of copending Application No. 16/066,140 recites a greenhouse screen comprising strips of film material that are interconnected by a yarn system of transverse threads and longitudinal threads by means of knitting, wrap-knitting, or weaving process to form a continuous product characterized in that at least some of the strips comprise a single- or multilayer film containing between 1-2.5 wt% SiO2 particles having a particle size D50 of 5-7µm. Note that the SiO2 composition of the copending application overlaps with the instant claimed range of 2.0-4.0 wt%. A prima facie case of obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. See MPEP § 2144.05. 
Claim 2 of copending Application No. 16/066,140 teaches the greenhouse screen discussed above wherein the film has a total thickness of 10-30 µm which overlaps with the instant claimed range of “20-50 micrometers”.
The copending application teaches that the film strips are made of polyester rather than polyethylene as required of the instant claim. However, in the analogous art of greenhouse screens comprising polymeric film strips interconnected by a yarn system, Andersson teaches that suitable materials for film strips in such a screen include both polyesters and polyethylene (see [0056]). Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to modify the greenhouse screen of copending Application No. 16/066,140 such that the film strips are formed of polyethylene rather than 

Regarding Claim 6 of the instant application, Claim 1 of copending Application No. 16/066,140 also recites a greenhouse screen wherein said film has a spreading factor (measured as transparency according to ASTM D 1003-61, Method A / transparency measured by Clarityport) between 2 and 8 which overlaps with the instant claimed range of “between 1.5 and 7”.

This is a provisional nonstatutory double patenting rejection.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789